Citation Nr: 0905727	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a back disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture, right distal radius and ulnar 
styloid process.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to November 
1967.  

These claims came before the Board of Veterans' Appeals 
(Board) on appeal of April 2003 and April 2006 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran testified at a hearing before the 
RO in March 2005 and a hearing before the Board in November 
2007.  

This matter was remanded in February 2008.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A low back disability was not manifested during active 
service or for many years thereafter, nor is current low back 
disability otherwise related to such service.

2.  The service-connected residuals of a fracture, right 
distal radius and ulnar styloid process are not manifested by 
ankylosis, nonunion of the radius and ulna with flail false 
joint, impairment of the ulna, or impairment of the radius of 
the right wrist.  

3.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment.




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of a fracture, right distal radius and 
ulnar styloid process, have not been met at any time during 
the period contemplated by the appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5210-5215 (2008).

3.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in February 2003.  In March 2006, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  In March 2008, the Veteran was provided 
with the notice required by Vazquez-Flores.  

Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that a preponderance of the evidence is 
against entitlement to service connection, increased rating, 
and TDIU, any questions as to the disability rating for the 
service connection claim and effective dates to be assigned 
are rendered moot.  Thus, VA has satisfied its duty to notify 
the appellant.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains a February 2003 report of VA examination with regard 
to the increased rating issue and an August 2008 VA 
examination with regard to the back issue.  The examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

Back Disability

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A service Report of Medical Examination dated in August 1967 
for separation purposes reflects that the Veteran's spine and 
other musculoskeletal were clinically evaluated as normal.  A 
service Report of Medical History dated in August 1967 for 
separation purposes reflects that the Veteran checked the 
'no' box for recurrent back pain.  There are no other service 
treatment records related to the back.  

A letter from Dr. C.F.W. dated in December 1971 reflects that 
the Veteran reported that he first injured his back two or 
three years earlier, and then again in November 1971.   

In a letter from Dr. J.D.V. dated in June 1975, it was noted 
that the Veteran underwent a lumbar laminectomy with excision 
of a herniated disc at L-5 on the left in May 1975.  Dr. 
J.D.V. diagnosed herniated disc, L-5, left.  Private medical 
records from Dr. J.D.V. dated in April 1980 reflect that the 
Veteran underwent a partial hemilaminectomy, L-4 and L-5, 
right, and excision of disc at 4.  The examiner diagnosed 
herniated disc, L-4, right.  In July 1981, the Veteran 
underwent a partial hemilaminectomy L-4 right, excision of 
disc with magnification.  Dr. J.D.V. diagnosed recurrent disc 
L-4 right.  In December 1984, the Veteran underwent a partial 
hemilaminectomy L-3, left, with excision of disc with 
microdissection.  Dr. J.D.V. diagnosed herniated disc L3.  In 
April 1986, the Veteran underwent a partial hemilaminectomy, 
L-3, L-4 and L-5 on the left with excision of disc at L-3 and 
L-5 with micro dissection.  Dr. J.D.V. diagnosed recurrent 
disc at L-3, possibly L-5, left.  

Private medical records from Dr. J.A.F. dated in May 1996 
reflect that the Veteran underwent a left L3-4 laminotomy 
with lysis of epidural adhesions and excision of recurrent 
disc herniation.  Dr. J.A.F. diagnosed recurrent left L3-4 
disc herniation with epidural fibrosis, multi-level 
spondylosis, post laminectomy syndrome.  

Private medical records from University of Virginia Health 
System reflect that the Veteran was first seen at University 
of Virginia Health System in August 2003.  A letter from Dr. 
S.B. dated in September 2004 reflects that the Veteran was 
assessed with progressive weakness of his lower extremities.  
Dr. S.B. stated that the Veteran's low back problems appear 
to have been contributed to from his problems from military 
service, since 1966.  In a letter from Dr. C.I.S. dated in 
July 2005, Dr. C.I.S. indicated that he reviewed his records 
on the Veteran, which indicated that the Veteran had 
difficulties with lower back pain, hip pain, leg pain and 
neck pain dating back to the time of his military service and 
his discharge from the military in 1967.  Dr. C.I.S. noted 
that the Veteran had a history of a recorded fall 
necessitating medical treatment during the course of his 
military service.  

The Veteran underwent a VA examination in August 2008.  He 
reported injuring his back on a pistol range in service.  He 
stated that he was diagnosed years later with having a 
slipped disc at L4-L5 and had a total of six operations on 
his low back and a total of 11 operations in all on his neck 
and back.  He stated that his low back was operated on in 
2005.  

Upon physical examination, the Veteran appeared to be in 
severe pain.  The examiner diagnosed status postoperative 
lumbosacral vertebra with x-rays showing extensive 
degenerative joint and degenerative disc disease.  The 
examiner opined that the Veteran's present back disability is 
not related to or caused by any problems he had while on 
active duty.  The examiner reasoned that there was no 
documentation of any back injuries or back problems noted in 
the active duty medical reports.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.  

The Board notes that in the September 2004 letter, Dr. S.B. 
stated that the Veteran's back problems began in 1966.  In 
addition, Dr. C.I.S. stated in the July 2005 letter that the 
Veteran's records reflected that the Veteran had difficulties 
with lower back pain in service and at discharge in 1967.  
However, as noted above, there is no record of back problems 
before 1971.  Moreover, at the time of his August 1967 
examination for separation purposes, the Veteran's spine was 
clinically evaluated as normal.  In addition, the Veteran did 
not report any back problems.  This suggests that the Veteran 
himself did not believe that he had any ongoing back problems 
at that time.  Moreover, in the December 1971 letter from Dr. 
C.F.W., the Veteran reported that he did not injure his back 
prior to 1968 or 1969 following separation from service.  
Based on the service treatment records and the Veteran's own 
statements to Dr. C.F.W. in December 1971, the Board finds 
that the letters from Dr. S.B. and Dr. C.I.S. are unsupported 
by clinical evidence, and thus inadequate.  The Board 
therefore finds that the August 2008 VA examination findings 
are entitled to more weight than the findings by Dr. C.I.S. 
and Dr. S.B.  

Moreover, the Board notes that the lack of any evidence of 
back disability for over 7 years between the period of active 
duty and the evidence showing back disability is itself 
evidence which tends to show that no back disability was 
incurred as a result of service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

While acknowledging the Veteran's belief that his back 
disability is due to service, it is well established that as 
a layperson, the Veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for back disability is not 
warranted.  

Residuals of a Fracture, Right Distal Radius and Ulnar 
Styloid Process

Criteria & Analysis

The Veteran was assigned a noncompensable disability rating 
for right wrist disability from November 18, 1967 under 
Diagnostic Code 5215.  The Veteran was assigned a 10 percent 
disability rating effective August 11, 1986.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Under Diagnostic Code 5215, limitation of motion of the 
wrist, a 10 percent rating, the maximum rating, is warranted 
when there is limitation of motion of the wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5215.

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side and 40 percent for the minor side.  38 
C.F.R. § 4.71a.

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side and 10 percent for the 
minor side; nonunion of the ulna in the lower half is rated 
20 percent for the major side and 20 percent for the minor 
side; nonunion of the ulna in the upper half, with false 
movement, without loss of bone substance or deformity is 
rated 30 percent for the major side and 20 percent for the 
minor side; nonunion of the ulna in the upper half, with 
false movement, with loss of bone substance (1 inch (2.5 cms) 
or more) and marked deformity is rated 40 percent for the 
major side and 30 percent for the minor side.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side; nonunion of the radius in the upper half 
is rated 20 percent disabling for the major side and 20 
percent for the minor side; nonunion of the radius in the 
lower half, with false movement, without loss of bone 
substance or deformity is rated 30 percent disabling for the 
major side and 20 percent for the minor side; nonunion of the 
radius in the lower half, with false movement, with loss of 
bone substance (1 inch (2.5cms) or more) and marked deformity 
is rated 40 percent disabling for the major side and 30 
percent for the minor side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5214, ankylosis of the wrist, a 30 
percent disability evaluation is warranted when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion in the 
major wrist.  A 40 percent disability evaluation is 
contemplated for ankylosis of the major wrist in any other 
position, except favorable.  A 50 percent rating is assigned 
for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic Code 
5214.

The Veteran underwent a VA examination in February 2003.  He 
reported increased pain in his wrist.  He claimed that the 
wrist would swell and feel hot.  He complained of tingling 
and numbness in the right hand.  

Upon physical examination, there was decreased grasp/grip on 
the right side as compared to the left.  Dorsiflexion was 0-
60 degrees active, passive and after fatigue.  Palmar flexion 
was 0-70 degrees active, passive and after fatigue.  Ulnar 
deviation was 0-45 degrees active, passive and after 
fatiguing and radial deviation was 0-20 degrees active, 
passive and after fatiguing.  The examiner diagnosed old 
healed fracture of right wrist with probable mild carpal 
tunnel syndrome.  

As previously discussed, the applicable Diagnostic Codes are 
5210, 5211, 5212, 5214, and 5215.  The Veteran's service-
connected residuals of a fracture, right distal radius and 
ulnar styloid process, is currently rated as 10 percent 
disabling under the provisions of Diagnostic Code 5215, 
limitation of motion of the wrist.  Under Diagnostic Code 
5215, the maximum rating allowed for disability resulting 
from limitation of motion of the wrist is 10 percent.  Since 
the Veteran currently receives the maximum 10 percent rating, 
an increased rating under this provision is not possible.  
The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
Veteran's wrist disability.  See Schafrath, 1 Vet. App. at 
592-593.

The Board has considered whether a higher rating is warranted 
under other diagnostic codes pertinent to the wrist.  A 
higher rating is not warranted under Diagnostic Code 5214, 
ankylosis of the wrist.  The record contains no objective 
finding of ankylosis (favorable or unfavorable).  The Veteran 
has demonstrated range of motion of the right wrist upon 
range of motion testing in February 2003.  Diagnostic Code 
5210, nonunion of the radius and ulna with flail false joint, 
Diagnostic Code 5211, impairment of the ulna, and Diagnostic 
Code 5212, impairment of the radius, are not for application 
since there is no evidence of such impairment.  

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
Veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected residuals of a fracture, right 
distal radius and ulnar styloid process, has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  Accordingly, the Board finds that the impairment 
resulting from the Veteran's residuals of a fracture, right 
distal radius and ulnar styloid process, is appropriately 
compensated by the currently assigned schedular ratings and 
the criteria for an extraschedular rating under 38 C.F.R. 
§ 3.321 have not been met.

Based on the foregoing, the claim for an evaluation higher 
than 10 percent for residuals of a fracture, right distal 
radius and ulnar styloid process, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in this appeal.  See 38 
U.S.C.A. § 5107 (West 2002).

TDIU

Criteria & Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

The Veteran here is service-connected for residuals of a 
fractured right distal radius and ulnar styloid process, as 
well as right carpal tunnel syndrome, both evaluated as 10 
percent disabling.  His combined rating is therefore 20 
percent.  See 38 C.F.R. § 4.25.  As such, he does not meet 
the threshold requirements under 38 C.F.R. § 4.16(a).  
However, the Board must still consider whether the competent 
evidence otherwise demonstrates that the Veteran is unable to 
secure or follow a substantially gainful occupation.  If such 
is shown, then the case would be referred to the Director, 
Compensation and Pension Service for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b).

In determining whether the Veteran is able to secure and 
follow a substantially gainful occupation consideration may 
be given to the Veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  In a VA Form 21-8940 received by the RO in July 
2005, the Veteran indicated that he had last worked full time 
as a mechanical operator in 1984, a position he had held from 
1964 to 1984.  

Regarding educational background, the Veteran reported that 
he had completed high school and had no college education.  
He listed no other education or training.  

Again, the Veteran contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  However, a review of the objective 
evidence does not support the Veteran's claim of 
unemployability.  To the contrary, the VA examiner in 
February 2003 stated that the Veteran had not worked since 
1985, but that it was because of his back condition.  Thus, 
the VA examiner did not state that the wrist problems and 
carpal tunnel syndrome prevented the Veteran from pursuing 
employment.  

The Board also acknowledges a Social Security Administration 
Disability Determination and Transmittal, dated in October 
1985, which reflects that the Veteran was awarded disability 
benefits for severe residuals of lumbar laminectomies with 
weakness and numbness of the left leg and absent left knee 
and ankle reflexes, necessitating the intermittent use of an 
assistive device for ambulation, together with some drainage 
and discomfort at the excisionals site of a pilonidal cyst.  
However, service connection is not in effect for these 
disabilities and, as such, they cannot serve as a basis for 
an award of TDIU.  

The Veteran himself believes that he is unable to obtain and 
maintain substantially gainful employment due to his service-
connected disabilities, but he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the evidence of record does not demonstrate 
that the Veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a back disability is not warranted.

An evaluation in excess of 10 percent for residuals of a 
fracture, right distal radius and ulnar styloid process, is 
not warranted.  

Total disability evaluation based on individual 
unemployability (TDIU) is not warranted.  

The appeal is denied as to all issues.  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


